 In the Matter of SHAWINIGAN RESINS CORPORATION, EMPLOYERandLOCAL 414, INTERNATIONAL CHEMICALWORKERS UNION, AFL,PETITIONERCase No.1-RC-1584.Decided September 20, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.The hearing officer's rulings made at the hearing are free from prej -udici al error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.13.The question concerning representation :The Employer and Intervenor assert that their current contractwhich, by its terns, extends to February 1, 1952, is a bar to the presentpetition.The Petitioner contends that this contract is not a bar prin-cipally because a schism has developed within the contracting union,and that organization no longer exists as a functioning bargainingrepresentative.On April 5, 1950, the executive board of the Intervenor met andunanimously adopted motions to disaffiliate from the CIO and toaffiliate with the Chemical Workers Union, AFL. The board alsoapproved motions that all officers of the intervenor retain their same.positions in the new organization, and that all the Intervenor's prop-erty and assets be transferred to the new union.These motions werethen presented to a general membership meeting on the same day,attended by approximately 15 members,' but no vote was taken at that'The Intervenor, Local Industrial Union 1303, united Chemical Workers,CIO, was per-mitted to intervene at the hearing on the basis of its current contract with the Employer.2The record indicates that out of a total of 281 employees in the bargainingunit, 205were then members of the Intervenor.91 NLRB No. 51.354 S171AWINIGAN RESIN'S CORPORATION355time.Subsequently, on May 3, 1950, following oral notification andwritten notice, a regular membership meeting was held at which themembership, by a total vote of 45 to 1, adopted the motions originallypassed by the executive board.3On May 8,1950, the new organization,which received its formal charter as the Petitioner on May 31, 1950,notified the Employer that it now represented the Employer's em-ployees and requested recognition as the collective bargaining repre-sentative.The Employer refused this request on the basis of its con-tract with the Intervenor.The record shows that all employees who were members of the Inter-venor at the time of the disaffiliation have now authorized the Peti-tioner to represent them 4Moreover, since its formation, the Peti-tioner has held regular membership meetings and has had a recentelection of officers.There have been no meetings of the Intervenorsince May 3, 1950, and no new officers have been elected or appointed.In contending, contrary to the Petitioner, that the Intervenor hascontinued to function as a bargaining representative, the Employerasserts that the charter of the Intervenor has not 'been returned to theCIO, and that other formal steps looking to its dissolution have notbeen accomplished.However, as we stated recently in theFitlercasesinvolving a similar contention by an employer,The question at issue is not whether the contracting union hasbeen formally dissolved, but whether such confusion exists as tothe continued functioning of the contracting union as bargainingrepresentative, that the refusal to hold an election can no longerbe said to contribute to the stability in labor relations.The Employer also contends that the Intervenor, through its stewards,has continued to process grievances of the employees.The recordindicates, however, that these stewards, who had functioned in asimilar capacity in the Intervenor, served after the disaffiliation asstewards of the Petitioner and, in their dealings with the Employer,considered themselves acting in the Petitioner's behalf.Under all the circumstances, we are of the opinion that confusionclearly exists in the instant case as to the continued functioning of theIntervenor as bargaining representative, and that the purpose of theAct will best be effectuated by directing an election at this time.WeOThe meeting was held In two sections in order to permit both shifts of employees toattend,and a quorum was present at each section meeting.4While the Employer continues to deduct dues on behalf of the Intervenor from approxi-mately 23 employees,it appears that these employees have sought to revoke their checkoffauthorizations but that the Employer has refused to honor such revocations because the1-year term of the authorizations has not expired.The dues so deducted have beenimpounded by the Employer.The Edwin H. Fitler Co.,90 NLRB No. 254.917572-51-vol. 91-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind, therefore, that the existing agreement is not a bar to. thisproceeding.'Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a'unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All hourly rated employees of the Employer at its Indian Orchard,Massachusetts, plant, excluding executives, office and clerical em-ployees, guards, professional employees, and supervisors as definedin the Act..[Text of Direction of Election omitted from publication in thisvolume.]9The Edwin H. Fitler Co., supra;of.Sun Shipbuilding and Dry Dock Company,86NLRB 20;Pittsburgh PlateGlass Company,Columbia Chemical Division,80 NLRB 1331.See alsoJ.J.Tourek ManufacturingCo., 90 NLRB5; Felt and Tarrant ManufacturingCompany,90 NLRB No. 236.After the hearing, the Employer moved to reopen the record to admit into evidence aletter from the Petitioner to the Employer, dated July 14, 1950, requesting the negotiationof a new contract, and the Employer's reply thereto, dated July 31, 1950, refusing thisrequest.The Employer argues, in this connection,that such evidence demonstrates thatthe disaffiliation was prompted by a desire to avoid the obligations of the existing contract.The motion to reopen is hereby denied.For the reasons fully stated inBoston MachineWorks Company,89 NLRB 59,we are not here concerned with the obligations of theEmployer and the labor organization,under the existing contract.Moreover,assumingarguendo,that such evidence is properly admissible, it does not, upon the entire record,establish that the disaffiliation resulted from a desire to avoid the obligations of the currentcollective bargaining agreement.